Case: 4:18-cv-00308-JCH Doc. #: 190 Filed: 10/27/20 Page: 1 of 33 PageID #: 5759




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

MICHAEL FAULK,                                )
                                              )
               Plaintiff,                     )      Case No. 4:18-CV-308
                                              )
v.                                            )
                                              )
CITY OF ST. LOUIS, et al.,                    )
                                              )
               Defendants.                    )


                      DEFENDANT CITY OF ST. LOUIS’ ANSWER
                    TO PLAINTIFF’S FIFTH AMENDED COMPLAINT

       COMES NOW Defendant City of St. Louis (“City”) and answers the allegations of

Plaintiff Michael Faulk’s (“Faulk”) Fifth Amended Complaint (doc. 126) as follows:

                                       INTRODUCTION

       1.      Defendant City admits that Plaintiff was arrested on September 17, 2017, but

denies that his arrest was unlawful or that Plaintiff Faulk was assaulted. Defendant City lacks

knowledge or information sufficient to form a belief as to the truth or falsity of the remaining

allegations contained in this paragraph, and therefore, denies them on that basis.

                                JURISDICTION AND VENUE

       2.      The allegations of this paragraph constitute legal conclusions to which no answer

is required. To the extent an answer is required, Defendant City denies the allegations of this

paragraph.

       3.      The allegations of this paragraph constitute legal conclusions to which no answer

is required. To the extent an answer is required, Defendant City denies the allegations of this

paragraph.
Case: 4:18-cv-00308-JCH Doc. #: 190 Filed: 10/27/20 Page: 2 of 33 PageID #: 5760




        4.       The allegations of this paragraph constitute legal conclusions to which no answer

is required. To the extent an answer is required, Defendant City denies the allegations of this

paragraph.

        5.       The allegations of this paragraph constitute legal conclusions to which no answer

is required. To the extent an answer is required, Defendant City denies the allegations of this

paragraph.

        6.       The allegations of this paragraph constitute legal conclusions to which no answer

is required. To the extent an answer is required, Defendant City denies the allegations of this

paragraph.

        7.       Defendant City admits that Plaintiff purports to demand a trial by jury. Because

Defendant City denies that Plaintiff’s claims are cognizable, Defendant denies Plaintiff is

entitled to a jury trial.

                                             PARTIES

        8.       Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        9.       Defendant City admits the City is a constitutional charter city organized pursuant

to the Missouri Constitution and the laws of the State of Missouri. Defendant City denies the

remaining allegations in this paragraph.

        10.      In response to paragraph 10, Defendant City admits only that the City’s Police

Department is a division of the City’s Department of Public Safety. Defendant City denies the

remaining allegations in this paragraph.




                                                 2
Case: 4:18-cv-00308-JCH Doc. #: 190 Filed: 10/27/20 Page: 3 of 33 PageID #: 5761




       11.     The allegations of this paragraph constitute legal conclusions to which no answer

is required. To the extent an answer is required, Defendant City denies the allegations of this

paragraph.

       12.     Defendant City admits that Gerald Leyshock is a police officer employed by the

St. Louis Police Department (“SLPD”) and holds the rank of lieutenant colonel. Further

answering, Defendant City admits that Leyshock was the incident commander during the mass

arrest that took place during the evening of September 17, 2017. Defendant City denies the

remaining allegations in this paragraph.

       13.     Defendant City admits that Scott Boyher is a police officer employed by the

SLPD and holds the rank of lieutenant. Defendant City denies that Boyher was present at the

scene of the mass arrest during the evening of September 17, 2017. Defendant City denies the

remaining allegations in this paragraph.

       14.     Defendant City admits that Timothy Sachs is a police officer employed by SLPD

and holds the rank of lieutenant. Further answering he admits Sachs was a supervisor present

during the mass arrest that took place during the evening of September 17, 2017. Defendant City

denies the remaining allegations of this paragraph.

       15.     Defendant City admits that Randy Jemerson is a police officer employed by the

SLPD and that he supervises the SLPD’s civil disobedience teams. Further answering, Defendant

City admits that Jemerson was a supervisor present during the mass arrest that took place during

the evening of September 17, 2017. Defendant City denies the remaining allegations of this

paragraph.

       16.     Defendant City admits that Matthew Karnowski is a police officer employed by

the SLPD and holds the rank of sergeant. Further answering, Defendant City admits that




                                                3
Case: 4:18-cv-00308-JCH Doc. #: 190 Filed: 10/27/20 Page: 4 of 33 PageID #: 5762




Karnowski was a supervisor present during the mass arrest that took place during the evening of

September 17, 2017, and that earlier that evening, he had issued “unlawful assembly” orders in

another location. Defendant City denies the remaining allegations of this paragraph.

       17.     Defendant City admits that Brian Rossomanno is a police officer employed by the

SLPD and holds the rank of sergeant. Further answering, Defendant City admits that

Rossomanno was a supervisor present during the mass arrest that took place during the evening

of September 17, 2017. Defendant City denies the remaining allegations of this paragraph.

       18.     Defendant City admits that Andrew Wismar is a police officer employed by the

SLPD. Further answering, Defendant City admits that Wismar helped to arrest Faulk. Defendant

City denies the remaining allegations of this paragraph.

       19.     Defendant City admits that Anthony Wozniak is a police officer employed by the

SLPD and holds the rank of sergeant. Further answering, Defendant City admits that Sgt.

Wozniak was a supervisor present during the mass arrest that took place during the evening of

September 17, 2017. Defendant City denies the remaining allegations of this paragraph.

       20.     Defendant City admits that John Gentilini is a police officer employed by the

SLPD. Further answering, Defendant City admits that Gentilini was present during the mass

arrest that took place during the evening of September 17, 2017. Defendant City denies the

remaining allegations of this paragraph.

       21.     Defendant City admits that James Harris III is a police officer employed by the

SLPD. Further answering, Defendant City admits that Harris helped to arrest Faulk. Defendant

City denies the remaining allegations of this paragraph.

       22.     Defendant City admits that Brian Gonzales is a police officer employed by the

SLPD. Further answering, Defendant City admits that Gonzales was present during the mass




                                                4
Case: 4:18-cv-00308-JCH Doc. #: 190 Filed: 10/27/20 Page: 5 of 33 PageID #: 5763




arrest that took place during the evening of September 17, 2017. Defendant City denies the

remaining allegations of this paragraph.

       23.     Defendant City admits that Robert Stuart is a police officer employed by the

SLPD. Further answering, Defendant City admits that Stuart was present during the mass arrest

that took place during the evening of September 17, 2017. Defendant City denies the remaining

allegations of this paragraph.

       24.     Defendant City admits that Bryan Barton is a police officer employed by the

SLPD. Further answering, Defendant City admits that Barton was present during the mass arrest

that took place during the evening of September 17, 2017. Defendant City denies the remaining

allegations of this paragraph.

       25.     Defendant City admits that Tom Long is a sergeant employed by the SLPD.

Further answering, Defendant City admits that Long was present during the mass arrest that took

place during the evening of September 17, 2017. Defendant City denies the remaining

allegations of this paragraph.

       26.     Defendant City admits that James Wood was a police officer employed by the

SLPD. Further answering, Defendant City admits that Wood was present during the mass arrest

that took place during the evening of September 17, 2017. Defendant City denies the remaining

allegations of this paragraph.

       27.     Defendant City admits that Lieutenant Colonel Lawrence O’Toole was employed

as the Acting Police Commissioner of the SLPD on September 17, 2017. Defendant City denies

the remaining allegations of this paragraph.




                                               5
Case: 4:18-cv-00308-JCH Doc. #: 190 Filed: 10/27/20 Page: 6 of 33 PageID #: 5764




        28.     The allegations of this paragraph constitute legal conclusions to which no answer

is required. To the extent an answer is required, Defendant City denies the allegations of this

paragraph.

                                 FACTUAL ALLEGATIONS

        29.     Defendant City admits that in the morning on September 15, 2017, St. Louis

Circuit Judge Timothy Wilson issued an order acquitting former St. Louis police officer Jason

Stockley of murder. Defendant City lacks knowledge or information sufficient to form a belief as

to the truth or falsity of the remaining allegations contained in this paragraph, and therefore,

denies them on that basis.

        30.     Defendant City admits that protesters gathered downtown after the Stockley

verdict. Defendant City lacks knowledge or information sufficient to form a belief as to the truth

or falsity of the remaining allegations contained in this paragraph, and therefore, denies them on

that basis.

        31.     Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        32.     Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        33.     Denied.

        34.     Defendant City admits that the Stockley protests resulted in property damage,

including broken windows and broken flower pots. Defendant otherwise denies the allegations

paragraph 34.




                                                6
Case: 4:18-cv-00308-JCH Doc. #: 190 Filed: 10/27/20 Page: 7 of 33 PageID #: 5765




        35.    Defendant City denies the allegations in paragraph 35, including subparts (a)-(j).

        36.    Denied.

        37.    Denied.

        38.    Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        39.    Denied.

        40.    In response to paragraph 40, Defendant City states that the temporary restraining

order issued by Judge Carol E. Jackson on December 11, 2014 speaks for itself. Defendant

otherwise denies the allegations in paragraph 40.

        41.    Denied.

        42.    In response to paragraph 42, Defendant City states only that the settlement

agreement entered into by the City on March 25, 2015 and referenced in Exhibit 126-2 speaks

for itself. Defendant otherwise denies the allegations in paragraph 42.

        43.    Denied.

        44.    Denied.

        45.    Denied.

        46.    Defendant City admits that a group of violent persons attempted to invade the

premises of a correctional facility known as the Medium Security Institution of the City of St.

Louis in July 2017, and that reasonable and lawful measures were taken by police officers to

protect themselves and the facility; Defendants otherwise deny the allegations of paragraph 46.

        47.    Denied.

        48.    Denied.




                                                 7
Case: 4:18-cv-00308-JCH Doc. #: 190 Filed: 10/27/20 Page: 8 of 33 PageID #: 5766




       49.     In response to paragraph 49, Defendant City states that the testimony provided by

Rossomanno on October 19, 2017 during the preliminary injunction hearing in Ahmad, et al. v.

St. Louis, cause no. 4:17-cv-02455, speaks for itself. Defendant otherwise denies the allegations

in paragraph 49.

       50.     Defendant City admits that he is not aware of Plaintiff’s participation in the

destruction of property on the 900, 1000, 1100 blocks of Olive Street in downtown St. Louis.

       51.     In response to paragraph 51, Defendant City states that the testimony provided by

SLMPD officers during the preliminary injunction hearing in Ahmad, et al. v. St. Louis, cause no.

4:17-cv-02455, speaks for itself. Defendant otherwise denies the allegations in paragraph 51.

       52.     In response to paragraph 52, Defendant City states that the testimony provided by

Defendant Sachs on October 19, 2017 during the preliminary injunction hearing in Ahmad, et al.

v. St. Louis, cause no. 4:17-cv-02455, speaks for itself. Defendant otherwise denies the

allegations in paragraph 52.

       53.     In response to paragraph 53, Defendant City states that the testimony provided by

Defendant Rossomanno in Ahmad, et al. v. St. Louis, cause no. 4:17-cv-02455, speaks for itself.

Defendant otherwise denies the allegations in paragraph 53.

       54.     In response to paragraph 54, Defendant City states that the testimony provided by

Defendant Rossomanno in Ahmad, et al. v. St. Louis, cause no. 4:17-cv-02455, speaks for itself.

Defendant otherwise denies the allegations in paragraph 54.

       55.     Denied.

       56.     Denied.

       57.     In response to paragraph 57, Defendant City states that the testimony provided by

Defendant Sachs on October 19, 2017 during the preliminary injunction hearing in Ahmad, et al.




                                                8
Case: 4:18-cv-00308-JCH Doc. #: 190 Filed: 10/27/20 Page: 9 of 33 PageID #: 5767




v. St. Louis, cause no. 4:17-cv-02455, speaks for itself. Defendant otherwise denies the

allegations in paragraph 57.

        58.    Denied.

        59.    In response to paragraph 59, Defendant City states that the testimony provided by

Defendant Karnowski on October 19, 2017 during the preliminary injunction hearing in Ahmad,

et al. v. St. Louis, cause no. 4:17-cv-02455, speaks for itself. Defendant otherwise denies the

allegations in paragraph 59.

        60.    Defendant City admits that there are condominiums, apartment buildings and

businesses within the vicinity of Washington Avenue and Tucker Boulevard. Defendant

otherwise denies the allegations in paragraph 60.

        61.    Denied.

        62.    Denied.

        63.    Defendant City admits that sometime approximately at or around 11 p.m. officers

began forming into lines.

        64.    Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        65.    Defendant City admits that Civil Disobedience Team officers were present that

evening. Defendant City denies any remaining allegations in paragraph 65.

        66.    Defendant City admits that sometime prior to Plaintiff’s arrest on September 17,

2017 a line of officers assembled across Washington Avenue one block west of Tucker

Boulevard. Defendant City denies any remaining allegations in paragraph 66.




                                                9
Case: 4:18-cv-00308-JCH Doc. #: 190 Filed: 10/27/20 Page: 10 of 33 PageID #: 5768




       67.     Defendant City admits that sometime prior to Plaintiff’s arrest on September 17,

2017 a line of officers assembled across Tucker Boulevard one block north of Washington

Avenue. Defendant City denies any remaining allegations in paragraph 67.

       68.     Defendant City admits that sometime prior to Plaintiff’s arrest on September 17,

2017 a line of officers assembled across Tucker Boulevard one block south of Washington

Avenue. Defendant City denies any remaining allegations in paragraph 68.

       69.     Defendant City admits that officers in these lines were wearing helmets and

masks and that some of these officers were carrying batons and some were carrying protective

shields. Defendant otherwise denies the allegations in paragraph 69.

       70.     Defendant City admits that sometime prior to Plaintiff’s arrest on September 17,

2017 a line of officers assembled across Washington Avenue one half block east of Tucker

Boulevard. Defendant City denies any remaining allegations in paragraph 70.

       71.     Defendant City admits that some of the officers assembled across Washington

Avenue east of Tucker were carrying bicycles and that Lieutenant s is the commander of the

bicycle response team. Defendant City lacks knowledge or information sufficient to form a belief

as to the truth or falsity of the remaining allegations contained in this paragraph, and therefore,

denies them on that basis.

       72.     Admit.

       73.     Denied.

       74.     Defendant City admits that some officers banged batons as they approached.

Defendant otherwise denies the remaining allegations in paragraph 74.

       75.     Denied.




                                                10
Case: 4:18-cv-00308-JCH Doc. #: 190 Filed: 10/27/20 Page: 11 of 33 PageID #: 5769




        76.    Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the remaining allegations contained in this paragraph, and therefore, denies

them on that basis.

        77.    Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the remaining allegations contained in this paragraph, and therefore, denies

them on that basis.

        78.    Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the remaining allegations contained in this paragraph, and therefore, denies

them on that basis.

        79.    Denied.

        80.    Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        81.    Denied.

        82.    Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        83.    Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        84.    Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.




                                                11
Case: 4:18-cv-00308-JCH Doc. #: 190 Filed: 10/27/20 Page: 12 of 33 PageID #: 5770




        85.    Denied.

        86.    Defendant City admits only that Lieutenant Boyher is the commander of the

bicycle response team. Defendant otherwise denies the allegations in paragraph 86.

        87.    Denied.

        88.    Denied.

        89.    Denied.

        90.    Denied.

        91.    Denied.

        92.    Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        93.    Denied.

        94.    Denied.

        95.    Denied.

        96.    Denied.

        97.    Defendant City admits that officers used plastic zip ties to effect arrests.

Defendant City lacks knowledge or information sufficient to form a belief as to the truth or

falsity of the remaining allegations contained in this paragraph, and therefore, denies them on

that basis.

        98.    Defendant City admits that more than 100 people were arrested.

        99.    Denied.

        100.   Denied.

        101.   Denied.




                                               12
Case: 4:18-cv-00308-JCH Doc. #: 190 Filed: 10/27/20 Page: 13 of 33 PageID #: 5771




       102.    Denied.

       103.    Denied.

       104.    The allegations in paragraph 104 constitute legal conclusions to which no

response is required. To the extent a response is required, Defendant City denies the allegations

in paragraph 104.

       105.    Denied.

       106.    Defendant City admits that five City police officers were indicted by a federal

grand jury for alleged conduct during the Stockley protests on September 17, 2017. Defendant

otherwise denies the allegations in paragraph 106.

       107.    Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the remaining allegations contained in paragraph 107, including subparts

(a)-(f), and therefore, denies them on that basis.

       108.    In response to the allegations in paragraph 108, Defendant City states that Police

Department Special Order 8-03 speaks for itself.

       109.    Denied.

       110.    Denied.

       111.    Denied.

       112.    Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the remaining allegations contained in this paragraph, and therefore, denies

them on that basis.

       113.    Denied.

       114.    Denied.




                                                 13
Case: 4:18-cv-00308-JCH Doc. #: 190 Filed: 10/27/20 Page: 14 of 33 PageID #: 5772




        115.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        116.   Denied.

        117.   In response to paragraph 117, Defendant City states that the Memorandum and

Order of Preliminary Injunction issued by Judge Perry on November 15, 2017 speaks for itself.

Defendant City lacks knowledge or information sufficient to form a belief as to the truth or

falsity of the remaining allegations contained in this paragraph, and therefore, denies them on

that basis.

        118.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        119.   Denied.

        120.   Defendant City admits only that in October 2017 the City Counselor’s Office

issued letters to certain individuals arrested for ordinance violations and advised them that they

were released from any obligation to appear in Municipal Court on October 18, 2017. Further

answering, Defendant City states that that the October 2017 letters speak for themselves.

Defendant otherwise denies the allegations in paragraph 120.

        121.   In response to paragraph 121, Defendant City states that the Memorandum and

Order of Preliminary Injunction issued by Judge Perry on November 15, 2017 speaks for itself.

Defendant otherwise denies the allegations in paragraph 121.




                                                14
Case: 4:18-cv-00308-JCH Doc. #: 190 Filed: 10/27/20 Page: 15 of 33 PageID #: 5773




       122.   In response to paragraph 122, Defendant City states that the Memorandum and

Order of Preliminary Injunction issued by Judge Perry on November 15, 2017 speaks for itself.

Defendant otherwise denies the allegations in paragraph 122.

       123.   In response to paragraph 123, Defendant City states that the Memorandum and

Order of Preliminary Injunction issued by Judge Perry on November 15, 2017 speaks for itself.

Defendant further states that Defendant Sachs’ testimony during the Preliminary Injunction

Hearing speaks for itself. Defendant otherwise denies the allegations in paragraph 123.

       124.   In response to paragraph 124, Defendant City states that the Memorandum and

Order of Preliminary Injunction issued by Judge Perry on November 15, 2017 speaks for itself.

Defendant otherwise denies the allegations in paragraph 124.

       125.   In response to paragraph 125, Defendant City states that the Memorandum and

Order of Preliminary Injunction issued by Judge Perry on November 15, 2017 speaks for itself.

Defendant otherwise denies the allegations in paragraph 125.

       126.   In response to paragraph 126, Defendant City states that the Memorandum and

Order of Preliminary Injunction issued by Judge Perry on November 15, 2017 speaks for itself.

Defendant otherwise denies the allegations in paragraph 126.

       127.   In response to paragraph 127, Defendant City states that the Memorandum and

Order of Preliminary Injunction issued by Judge Perry on November 15, 2017 speaks for itself.

Defendant otherwise denies the allegations in paragraph 127.

       128.   In response to paragraph 128, Defendant City states that the Memorandum and

Order of Preliminary Injunction issued by Judge Perry on November 15, 2017 speaks for itself.

Defendant otherwise denies the allegations in paragraph 128.




                                               15
Case: 4:18-cv-00308-JCH Doc. #: 190 Filed: 10/27/20 Page: 16 of 33 PageID #: 5774




        129.   In response to paragraph 129, Defendant City states that the transcript of the

closing argument made by Associate City Counselor Tony Relys on October 23, 2017 and the

Memorandum and Order of Preliminary Injunction issued by Judge Perry on November 15, 2017

speak for themselves. Defendant otherwise denies the allegations in paragraph 129.

        130.   In response to paragraph 130, and subparts (a)-(k), Defendant City states that the

Memorandum and Order of Preliminary Injunction issued by Judge Perry on November 15, 2017

speaks for itself. Defendant otherwise denies the allegations in paragraph 130.

        131.   Denied.

        132.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        133.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        134.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        135.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        136.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.




                                                16
Case: 4:18-cv-00308-JCH Doc. #: 190 Filed: 10/27/20 Page: 17 of 33 PageID #: 5775




        137.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        138.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        139.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        140.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        141.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        142.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        143.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.




                                               17
Case: 4:18-cv-00308-JCH Doc. #: 190 Filed: 10/27/20 Page: 18 of 33 PageID #: 5776




        144.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        145.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        146.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        147.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        148.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        149.   Denied.

        150.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        151.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.




                                               18
Case: 4:18-cv-00308-JCH Doc. #: 190 Filed: 10/27/20 Page: 19 of 33 PageID #: 5777




        152.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        153.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        154.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        155.   Denied.

        156.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        157.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        158.   Denied.

        159.   Denied.

        160.   Denied.

        161.   Denied.

        162.   Denied.

        163.   Defendant City admits only that Plaintiff was wearing a lanyard around his neck

on the evening of his arrest. Defendant otherwise lacks knowledge or information sufficient to




                                               19
Case: 4:18-cv-00308-JCH Doc. #: 190 Filed: 10/27/20 Page: 20 of 33 PageID #: 5778




form a belief as to the truth or falsity of the allegations contained in this paragraph, and

therefore, denies them on that basis.

        164.   Denied.

        165.   Denied.

        166.   Denied.

        167.   Denied.

        168.   Denied.

        169.   Denied.

        170.   Defendant City admits only that plastic zip tie cuffs were applied to Plaintiff’s

wrists during his arrest. Defendant otherwise denies the allegations in paragraph 170.

        171.   Denied.

        172.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        173.   Defendant City admits only that officers lifted Faulk to the ground and that his

glasses and cellular phone were picked up and inventoried. Defendant otherwise denies the

allegations in paragraph 173.

        174.   Defendant City admits that Wismar and Harris led Faulk to a waiting police van.

Defendant otherwise denies the allegations in paragraph 174.

        175.   Defendant City admits that Wismar is listed as Faulk’s “arresting officer” in

Incident Report 17-045977. Defendant otherwise denies the allegations in paragraph 175.

        176.   Denied.




                                               20
Case: 4:18-cv-00308-JCH Doc. #: 190 Filed: 10/27/20 Page: 21 of 33 PageID #: 5779




        177.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        178.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        179.   Denied.

        180.   Denied.

        181.   Denied.

        182.   Defendant City admits Plaintiff was taken to the St. Louis City Justice Center and

that his photograph was taken prior to being taken to the police van. Defendant City lacks

knowledge or information sufficient to form a belief as to the truth or falsity of the remaining

allegations contained in this paragraph, and therefore, denies them on that basis.

        183.   Defendant City admits Plaintiff was taken to the St. Louis City Justice Center in a

police van. Defendant City denies the remaining allegations in paragraph 183.

        184.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        185.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.




                                                21
Case: 4:18-cv-00308-JCH Doc. #: 190 Filed: 10/27/20 Page: 22 of 33 PageID #: 5780




        186.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        187.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        188.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        189.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        190.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        191.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        192.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.




                                               22
Case: 4:18-cv-00308-JCH Doc. #: 190 Filed: 10/27/20 Page: 23 of 33 PageID #: 5781




        193.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        194.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        195.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        196.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        197.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        198.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        199.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        200.   Defendant City admits Plaintiff met with investigators from the Internal Affairs

Division and that said interview was recorded. Defendant City admits that representatives of the




                                               23
Case: 4:18-cv-00308-JCH Doc. #: 190 Filed: 10/27/20 Page: 24 of 33 PageID #: 5782




City and the Post-Dispatch met, but denies such meeting resulted in the issuance of a new special

order relating to the rights of journalists. Further answering, Defendant City admits Plaintiff has

not been charged, but that the City has not agreed Plaintiff that will not be charged in the future.

Defendant City lacks knowledge or information sufficient to form a belief as to the truth or

falsity of the remaining allegations contained in this paragraph, and therefore, denies them on

that basis.

        201.   Denied.

        202.   In response to paragraph 202, Defendant City states that Incident Report 17-

045977 speaks for itself. Defendant City lacks knowledge or information sufficient to form a

belief as to the truth or falsity of the remaining allegations contained in this paragraph, and

therefore, denies them on that basis.

        203.   Denied.

        204.   Denied.

        205.   Denied.

        206.   Denied.

                                            COUNT I

        207.   Defendant City incorporates by this reference all of its answers to paragraphs 1-

206 as though fully set forth herein.

        208.   The allegations of this paragraph constitute legal conclusions to which no answer

is required. To the extent an answer is required, Defendant City denies the allegations of this

paragraph.

        209.   Denied.

        210.   Denied.




                                                24
Case: 4:18-cv-00308-JCH Doc. #: 190 Filed: 10/27/20 Page: 25 of 33 PageID #: 5783




       211.    Denied.

       212.    Denied.

       213.    Denied.

       214.    Denied.

       215.    The allegations of this paragraph constitute legal conclusions to which no answer

is required. To the extent an answer is required, Defendant City denies the allegations of this

paragraph.

       216.    The allegations of this paragraph constitute legal conclusions to which no answer

is required. To the extent an answer is required, Defendant City denies the allegations of this

paragraph.

                                             COUNT II

       The allegations in Count II are directed to the individual defendants and are not directed

to Defendant City. If the allegations of Count II, including ¶¶ 217-225 are ever construed to state

a claim against this Defendant, Defendant City denies the allegations in ¶¶ 217-225.

                                             COUNT III

       The allegations in Count III are directed to Defendants Long, Wismar, Gentilini, Stuart,

Harris, Gonzales, and Barton and are not directed to Defendant City. If the allegations of Count

III, including ¶¶ 226-237 are ever construed to state a claim against this Defendant, Defendant

City denies the allegations in ¶¶ 226-237.

                                             COUNT IV

       The allegations in Count IV are directed to Defendants Wozniak, Wismar, Gentilini,

Stuart, Harris, Gonzales, and Barton and are not directed to Defendant City. If the allegations of




                                                25
Case: 4:18-cv-00308-JCH Doc. #: 190 Filed: 10/27/20 Page: 26 of 33 PageID #: 5784




Count IV, including ¶¶ 238-249 are ever construed to state a claim against this Defendant,

Defendant City denies the allegations in ¶¶ 238-249.

                                           COUNT V

        250.   Defendant City incorporates by this reference all of its answers to paragraphs 1-

249 as though fully set forth herein.

        251.   Denied.

        252.   Denied.

        253.   Denied.

        254.   Denied.

        255.   Denied.

        256.   Defendant denies the allegations in paragraph 256, including subparts (a)-(b).

        257.   Denied.

        258.   Denied.

        259.   Denied.

        260.   Denied.

        261.   The allegations of this paragraph constitute legal conclusions to which no answer

is required.

        262.   The allegations of this paragraph constitute legal conclusions to which no answer

is required.

                                          COUNT VI

        263.   Defendant City incorporates by this reference all of its answers to paragraphs 1-

262 as though fully set forth herein.

        264.   Denied.




                                               26
Case: 4:18-cv-00308-JCH Doc. #: 190 Filed: 10/27/20 Page: 27 of 33 PageID #: 5785




       265.    Denied.

       266.    Denied.

       267.    Denied.

       268.    Denied.

       269.    Denied.

       270.    Denied.

       271.    Denied.

       272.    Denied.

       273.    Denied.

       274.    Denied.

       275.    Denied.

       276.    Denied.

       277.    Denied.

                                         COUNT VII

       278.    Defendant City incorporates by reference all of its answers to paragraphs 1-277 as

though fully set forth herein.

       279.    Denied.

       280.    Denied.

       281.    Denied.

       282.    Denied.

       283.    Denied.

       284.    Denied.

       285.    Denied.




                                               27
Case: 4:18-cv-00308-JCH Doc. #: 190 Filed: 10/27/20 Page: 28 of 33 PageID #: 5786




       286.    Denied.

                                         COUNT VIII

       287.    Defendant City incorporates by reference all of its answers to paragraphs 1-286 as

though fully set forth herein.

       288.    Denied.

       289.    Denied.

       290.    Denied.

       291.    Denied.

       292.    Denied.

       293.    Denied.

       294.    Denied.

                                          COUNT IX

       295.    Defendant City incorporates by reference all of its answers to paragraphs 1-294 as

though fully set forth herein.

       296.    Denied.

       297.    Denied.

       298.    Denied.

       299.    Denied.

       300.    Denied.

       301.    Denied.

       302.    Denied.

       303.    Denied.

       304.    Denied.




                                               28
Case: 4:18-cv-00308-JCH Doc. #: 190 Filed: 10/27/20 Page: 29 of 33 PageID #: 5787




                                              COUNT X

       305.      Defendant City incorporates by reference all of its answers to paragraphs 1-304 as

though fully set forth herein.

       306.      Denied.

       307.      Denied.

       308.      Denied.

       309.      Denied.

       310.      Denied.

       311.      Denied.

       312.      Denied.

                                              COUNT XI

       313.               Defendant City incorporates by reference all of its answers to paragraphs

1-312 as though fully set forth herein.

       314.      Denied

       315.      City lacks knowledge or information sufficient to admit or deny the allegations in

paragraph 315.

       316.      Denied.

       317.      Denied.

       318.      Denied.

       319.      Denied.

       320.      Denied.

       321.      Denied.

       322.      Denied.




                                                  29
Case: 4:18-cv-00308-JCH Doc. #: 190 Filed: 10/27/20 Page: 30 of 33 PageID #: 5788




        323.    Denied.

        324.    Denied.

        325.    Denied.

                                             COUNT XII

        The allegations in Count XII are directed to Defendant Lawrence O’Toole and are not

directed to Defendant City. If the allegations of Count XII, including ¶¶ 326-332 are ever

construed to state a claim against this Defendant, Defendant City denies the allegations in ¶¶

326-332.

        WHEREFORE, having fully answered Plaintiff’s Fifth Amended Complaint, Defendant

City requests that this Court dismiss all claims asserted against it with prejudice, award

Defendant City its costs and attorney’s fees, and order such other relief as this Court deems fair

and appropriate.

                                          JURY DEMAND

        Defendant City demands a jury trial on all issues triable to a jury.

                                   AFFIRMATIVE DEFENSES

        Further answering, Defendant City affirmatively states as follows:

        1.      Plaintiff has failed to state a claim upon which relief can be granted because

arguable probable cause existed for Plaintiff’s arrest.

        2.      Plaintiff has failed to state a claim upon which relief can be granted because

Defendants’ conduct comported with established law and did not violate any clearly established

constitutional right of which a reasonable person would have known.

        3.      Plaintiff is estopped from bringing this suit by his own actions or inactions,

including but not limited to, Plaintiff’s failure to bring claims at his first opportunity.




                                                  30
Case: 4:18-cv-00308-JCH Doc. #: 190 Filed: 10/27/20 Page: 31 of 33 PageID #: 5789




        4.       Defendant further states that Plaintiff’s state law claims against City are barred by

reason of Sovereign Immunity, as provided in §§ 537.600, et seq. RSMo.

        5.       Defendant City is further shielded from Plaintiff’s state law claims by the public

duty doctrine.

        6.       Defendant City asserts all of the provisions of §§ 537.600, 537.610 and 537.615

RSMo.

        7.       The use of force to effect Faulk’s arrest was justified pursuant to RSMo. §

563.046 in that, inter alia:

                        (a)     The arresting officers reasonably believed Faulk had committed an

                                offense;

                        (b)     The arresting officers did not need to retreat or desist from efforts

                                to effect Faulk’s arrest because they reasonably believed Faulk to

                                have committed an offense;

                        (c)     The arresting officers used force to effect Faulk’s arrest that they

                                reasonably believed was immediately necessary;

                        (d)     The arresting officers’ use of force to arrest Faulk was lawful and

                                the officers reasonably believed the arrest was lawful;

                        (e)     The arresting officers’ use of force to effect Faulk’s arrest was

                                objectively reasonable;

                        (f)     The arresting officers reasonably believed the use of handcuffs was

                                immediately necessary to effect Faulk’s arrest; and

        8.       The arresting officers’ use of force in this case pursuant to and as described in

RSMo. § 563.046 is an absolute defense to civil liability as provided in RSMo. § 563.074.1.




                                                  31
Case: 4:18-cv-00308-JCH Doc. #: 190 Filed: 10/27/20 Page: 32 of 33 PageID #: 5790




        9.      Defendant City requests that this Court award attorney’s fees, court costs, and all

reasonable expenses incurred in defense of this civil action in his favor and against Plaintiff and

her counsel pursuant to RSMo. § 563.074.2.

        10.     For further answer and defense, Defendants state that any injury or damage

sustained by Plaintiff was the direct and proximate result of plaintiff’s own conduct, negligence,

carelessness and comparative fault contributing thereto.

        11.     If a defendant or another party or entity makes a settlement with Plaintiff, or if

Plaintiff receives anything of value from any party, individual or entity, the amount of such

payment or consideration should be treated as a payment in full satisfaction of the damages of

Plaintiff, or in the alternative, that the amount of such payment or consideration should be a set

off against any judgment that may be entered herein.

        12.     Plaintiff’s claims are barred by all applicable statutes of limitations or repose.

        13.     Plaintiff failed to mitigate his damages.

        14.     Plaintiff’s state law assault and battery claims are barred because Plaintiff

consented through his conduct to the actions of Defendants.

        15.     If any portion of Plaintiff’s alleged damages are divisible, Defendant City asserts

that such alleged damages may be subject to the doctrines of apportionment and/or alternate

proximate cause.

        16.     Plaintiff voluntarily assumed or exposed himself to a risk which he knew or, in

the exercise of ordinary care, should have known existed.

        17.     Plaintiff has no compensable damages.

        18.     Plaintiff is estopped from bringing this suit by his own actions or inactions,

including but not limited to, Plaintiff’s failure to bring claims at his first opportunity.




                                                  32
Case: 4:18-cv-00308-JCH Doc. #: 190 Filed: 10/27/20 Page: 33 of 33 PageID #: 5791




        19.     The rights alleged by Plaintiff to have been violated by Defendant City were not

clearly established at the time.

        Defendant City incorporates each and every additional affirmative defense that may be

uncovered or made known during the investigation and discovery of this case. Defendant City

specifically reserves the right to amend this Answer to include additional affirmative defenses at

a later time.



                                                  Respectfully submitted,

                                                  MICHAEL GARVINj,
                                                  City Counselor

                                               By: /s/ Andrew D. Wheaton
                                                 Andrew D. Wheaton #65269MO
                                                 Erin K. McGowan #64020MO
                                                 1200 Market Street, Room 314
                                                 City Hall
                                                 St. Louis, Mo 63103
                                                 (314) 622-3361
                                                 (314) 622-4956 fax
                                                 McGowanE@stlouis-mo.gov
                                                 wheatona@stlouis-mo.gov
                                                 Attorneys for Defendants

                                   CERTIFICATE OF SERVICE

   I hereby certify that on October 26, 2020 the foregoing Answer to Plaintiff’s Fifth Amended
Complaint was served via the Court’s electronic filing system upon all counsel of record.


                                                 /s/ Andrew D. Wheaton




                                                33
